Name: Council Decision 2012/328/CFSP of 25Ã June 2012 appointing the European Union Special Representative for Central Asia
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  international affairs
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/59 COUNCIL DECISION 2012/328/CFSP of 25 June 2012 appointing the European Union Special Representative for Central Asia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 October 2006, the Council adopted Decision 2006/670/CFSP (1) appointing Mr Pierre MOREL as the European Union Special Representative (EUSR) for Central Asia. The EUSRs mandate is to expire on 30 June 2012. (2) A EUSR for Central Asia should be appointed for the period from 1 July 2012 to 30 June 2013. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative Mrs Patricia FLOR is hereby appointed as the EUSR for Central Asia for the period from 1 July 2012 to 30 June 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The EUSRs mandate shall be based on the Unions policy objectives in Central Asia. These objectives include: (a) promoting good and close relations between the Union and the countries of Central Asia on the basis of common values and interests as set out in relevant agreements; (b) contributing to strengthening the stability and cooperation between the countries in the region; (c) contributing to strengthening democracy, the rule of law, good governance and respect for human rights and fundamental freedoms in Central Asia; (d) addressing key threats, especially specific problems with direct implications for Europe; (e) enhancing the Unions effectiveness and visibility in the region, including through a closer coordination with other relevant partners and international organisations, such as the Organisation for Security and Cooperation in Europe (OSCE) and the United Nations. Article 3 Mandate 1. In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) promote overall Union political coordination in Central Asia and help to ensure consistency of the external actions of the Union in the region; (b) monitor, on behalf of the HR, together with the European External Action Service (EEAS) and the Commission, the implementation process of the EU Strategy for a New Partnership with Central Asia, complemented by subsequent progress reports on the implementation of the EU Strategy for Central Asia, make recommendations and report to relevant Council bodies on a regular basis; (c) assist the Council in further developing a comprehensive policy towards Central Asia; (d) follow closely political developments in Central Asia by developing and maintaining close contacts with governments, parliaments, the judiciary, civil society and mass media; (e) encourage Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan and Uzbekistan to cooperate on regional issues of common interest; (f) develop appropriate contacts and cooperation with the main interested actors in the region, and all relevant regional and international organisations, including the Shanghai Cooperation Organisation (SCO), the Eurasian Economic Community (EURASEC), the Conference on Interaction and Confidence-Building Measures in Asia (CICA), the Collective Security Treaty Organisation (CSTO), the Central Asia Regional Economic Cooperation Program (CAREC) and the Central Asian Regional Information and Coordination Centre (CARICC); (g) contribute to the implementation of the Unions human rights policy and EU Guidelines on Human Rights, in particular with regard to women and children in conflict-affected areas, especially by monitoring and addressing developments in this regard; (h) contribute, in close cooperation with the OSCE, to conflict prevention and resolution by developing contacts with the authorities and other local actors such as non-governmental organisations, political parties, minorities, religious groups and their leaders; (i) provide input to the formulation of energy security, border security, including anti-narcotics, and water resource management, environment and climate change aspects of the common foreign and security policy with respect to Central Asia; (j) promote regional security within Central Asian borders as International Security Assistance Force (ISAF) troops begin to draw down. 2. The EUSR shall support the work of the HR and maintain an overview of all activities of the Union in the region. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the EEAS and its relevant departments. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2012 to 30 June 2013 shall be EUR 1 120 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSRs mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSRs staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the EUSRs direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of the team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the progress and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Unions action and shall help ensure that all Union instruments and Member States actions are engaged consistently, to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of the EUSR for Afghanistan. The EUSR shall provide regular briefings to Member States missions and the Unions delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations and Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report by the end of December 2012, and, at the end of the EUSRs mandate, with a comprehensive report on the implementation of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 275, 6.10.2006, p. 65. (2) OJ L 141, 27.5.2011, p. 17.